Citation Nr: 1316962	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  13-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and the Appeals Management Center (AMC) in Washington, DC.  

In July 2012, the RO granted service connection for tinea cruris, assigning a noncompensable disability rating.  In September 2012, the Veteran's representative submitted a written brief presentation, in which it was noted that the Veteran disagreed with the noncompensable disability rating assigned to his skin disorder.  Later, in September 2012, the Board remanded the case for issuance of a statement of the case (SOC) on the issue of an increased rating for the service-connected tinea cruris.  

The RO submitted a SOC in November 2012, in which it denied the Veteran's claim for an increased rating for his service-connected tinea cruris.  In response, the Veteran filed a VA Form 9, Substantive Appeal with the Board in December 2012, and requested a Video Conference hearing.

The Veteran later testified before the undersigned at an April 2013 Video Conference hearing.  The hearing transcript is of record.  

The issue of entitlement to service connection for a low back disability will be the subject of a separate decision of the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The most recent VA examination in connection with the Veteran's service-connected skin disability was conducted in December 2011.  The Veteran and his representative have reported that the Veteran's condition has increased in severity since that time, in that his rash is always worse and includes more areas of the body in the summer.  See September 2012 Written Brief Presentation and April 2013 Video Hearing transcript.

Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his skin disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, as noted above, the Veteran has reported that his skin condition is worse in the summer, but his one and only examination was conducted in the winter (December) instead of the summer.  As such, the Veteran should be scheduled for a VA examination in the summer, if possible, so that his disability may be evaluated during a period of exacerbation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA skin examination, in the summer, to determine the current severity of his service-connected tinea cruris.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's skin disability.  

The examiner must report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service-connected skin disability.  

With regard to the head, face and neck; the examiner should note whether there is visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, DC 7800).  Any scars that are deep or cause limitation of motion should be measured, and reported.  

The examiner should also note whether the Veteran's skin disability has required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12-month period.  

Color photographs should be associated with the examination report.  

2.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



